141 F.3d 1181
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.David KHAI LE, aka Seal A, Defendant-Appellant.
No. 97-50343.D.C. No. CR-95-01047-JGD-1.
United States Court of Appeals, Ninth Circuit.
Submitted March 10, 1998**.Decided March 13, 1998.

Appeal from the United States District Court for the Central District of California John G. Davies, District Judge, Presiding.
MEMORANDUM*
Before FLETCHER, BEEZER and LEAVY, Circuit Judges.


1
David Khai Le appeals the conditions of his supervised release following his guilty plea conviction for bank fraud, in violation of 18 U.S.C. § 1344(1).  We review the district court's decision to impose a condition of supervised release for abuse of discretion.  See United States v. Johnson, 998 F.2d 696, 697 (9th Cir.1993).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


2
Le contends that requiring him to attend Gamblers Anonymous and prohibiting him from entering or gambling at any gambling establishments is not reasonably related to his offense and not narrowly tailored.  This contention lacks merit.


3
First, there is sufficient evidence that Le's criminal activity took place in and revolved around gambling establishments.  Accordingly, the conditions are reasonably related to the offense.  See United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991).  Second, these conditions do not unnecessarily restrict otherwise lawful activity because the court's interest in protecting the public and deterring the defendant from future crime is greater than the defendant's interest in freedom to associate in environments that may encourage a relapse into criminal activity.  See U.S.C. § 3583(d)(1)-(d)(2);  Bolinger, 940 F.2d at 480.   Accordingly, the district court did not abuse its discretion by imposing the conditions of supervised release.  See Johnson, 998 F.2d at 697.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3